                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

DBM, LLC, d/b/a LIMB LAB, a Minnesota
Limited Liability Company

               Plaintiff,                                                  8:19CV429

         vs.
                                                                             ORDER
HANGER PROSTHETICS AND ORTHOTICS,
INC., a Delaware Corporation,

               Defendant.

        This matter is before the Court on the Motion to Intervene Pursuant to Federal Rule of Civil
Procedure 24 (Filing No. 17) filed by Jason Dean. Dean requests leave to intervene because the
subject matter of this lawsuit involves “terms of an Employment and Con-Compete Agreement
between Hanger Prosthetics and Orthotics, Inc. and Dean that could adversely affect Dean’s
interests.” Dean filed a copy of the Complaint in Intervention (Filing No. 17-1) he intends to file
if granted leave to intervene. See Fed. R. Civ. P. 24(c) (“The motion [to intervene] must state the
grounds for intervention and be accompanied by a pleading that sets out the claim or defense for
which intervention is sought.”). No party opposes the motion. (Filing No. 17; Filing No. 22).
        Upon review, the Court finds that Dean has demonstrated that he should be granted leave
to intervene in this action as a matter of right pursuant to Rule 24(a)(2) of the Federal Rules of
Civil Procedure. See Fed. R. Civ. P. 24(a)(2)(“On timely motion, the court must permit anyone to
intervene who . . . claims an interest relating to the property or transaction that is the subject of the
action, and is so situated that disposing of the action may as a practical matter impair or impede
the movant’s ability to protect its interest, unless existing parties adequately represent that
interest.”). Accordingly,
        IT IS ORDERED that the Motion to Intervene (Filing No. 17) filed by Jason Dean is
granted. Dean shall file his Complaint in Intervention (Filing No. 17-1) on or before December
16, 2019. The Clerk of Court shall add Jason Dean to the case caption as Intervenor Plaintiff.
        Dated this 5th day of December, 2019.
                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
